DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 recites the limitation “SEBS gel” in line 2. The acronym SEBS should be spelled out (it appears to be styrene-ethylene-butylene-styrene, see paragraph 0021), and the acronym placed in parentheses.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/057641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, as seen in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/057638
17/057641
1
1-3
2
5-6
3
14
5
12

16
8
17
9
18
10
9


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessa (US 5,469,639).
Regarding claim 1 Sessa discloses a removable insole for footwear (insert 22), the removable insole comprising: a base (top portion); a plurality of walls (ribs 36, 38) extending from and curving along at least a portion of the base, the walls being configured to deform to provide cushioning; and an outer surface at least partially formed from distal ends of the walls, wherein at least a portion of a first wall (rib 36) is taller than an adjacent portion of a second wall (rib 38) so that the portion of the first wall deforms prior to the adjacent portion of the second wall in response to a pressure applied by a planar 
Regarding claim 2, Sessa discloses that a base end of the first wall is spaced apart from a base end of the second wall along an entire length of the first wall (Fig. 11).
Regarding claim 3, Sessa discloses that at least a portion of the outer surface has a stepped shape that is formed by distal ends of at least some of the walls (Fig. 10).
Regarding claim 4, Sessa discloses that the at least a portion of the outer surface having the stepped shape is in a forefoot portion of the insole (Fig. 10).
Regarding claim 5, Sessa discloses that at least a portion of the outer surface has a rippled shape that is formed by distal ends of at least some of the walls (column 3, line 63-column 4, line 1; Fig. 5, 7).
Regarding claim 6, Sessa discloses that the at least a portion of the outer surface having the rippled shape is in a heel portion of the insole (Fig. 10, 11).
Regarding claim 7, Sessa discloses that at least a portion of the base is a recess and the first and second walls extend from a bottom of the recess (as seen in Fig. 10 the ribs are recessed from a bottommost surface of the sole).
Regarding claim 9, Sessa discloses that a height of the adjacent portion of the second wall is less than a depth of the recess (wherein the height of ribs 38 is less than a depth of the recess; Fig. 10).
Regarding claim 10, Sessa discloses that at least the first wall is made from cellular foam or elastomeric gel (column 4, lines 2-4).
Regarding claim 11, Sessa discloses a heel insert (ribs in heel portion) in a heel portion, the heel insert  comprising at least a portion of the walls (Fig. 10).
Regarding claim 15, Sessa discloses that a forefoot portion of the insole comprises walls extending from a first recess forming a stepped outer surface and a heel portion of the insole comprises walls extending from a second recess forming a ripple outer surface (Fig. 7, 10, 11).
.

Claim(s) 1-8, 10-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grisoni et al. (US 2006/0026865), herein Grisoni.
Regarding claim 1, Regarding claim 1 Grisoni discloses a removable insole for footwear (insole 110), the removable insole comprising: a base (layer 118; cover layer 24); a plurality of walls (walls 130, 132) extending from and curving along at least a portion of the base, the walls being configured to deform to provide cushioning; and an outer surface at least partially formed from distal ends of the walls, wherein at least a portion of a first wall (for example, central wall) is taller than an adjacent portion of a second wall so that the portion of the first wall deforms prior to the adjacent portion of the second wall in response to a pressure applied by a planar surface in contact with the outer surface of the insole (paragraphs 0044-0054; Fig. 7-9).
Regarding claim 2, Grisoni discloses that a base end of the first wall is spaced apart from a base end of the second wall along an entire length of the first wall (Fig. 7).
Regarding claim 3, Grisoni discloses that at least a portion of the outer surface has a stepped shape that is formed by distal ends of at least some of the walls (wherein the outer surface steps down from the outer surface; Fig. 8).
Regarding claim 4, Grisoni discloses that the at least a portion of the outer surface having the stepped shape is in a forefoot portion of the insole (Fig. 7).
Regarding claim 5, Grisoni discloses that at least a portion of the outer surface has a rippled shape that is formed by distal ends of at least some of the walls (wherein the outer surface of each wall is rippled in a sinusoidal shape; paragraph 0052; Fig. 7).

Regarding claim 7, Grisoni discloses that at least a portion of the base is a recess and the first and second walls extend from a bottom of the recess (Fig. 8).
Regarding claim 8, Grisoni discloses that a height of the portion of the first wall is greater than a depth of the recess (Fig. 8).
Regarding claim 10, Grisoni discloses that at least the first wall is made from cellular foam or elastomeric gel (paragraph 0047).
Regarding claim 11, Grisoni discloses a heel insert (walls in heel portion) in a heel portion, the heel insert  comprising at least a portion of the walls (Fig. 7).
Regarding claim 12, Grisoni discloses that at least part of the base (cover layer 24) is made from a different material than at least some of the walls (paragraphs 0036, 0047).
Regarding claim 13, Grisoni discloses that a cover layer (cover layer 24) is provided on a side of the base opposite the walls (paragraphs 0036, 0054).
Regarding claim 15, Grisoni discloses that a forefoot portion of the insole comprises walls extending from a first recess forming a stepped outer surface and a heel portion of the insole comprises walls extending from a second recess forming a ripple outer surface (Fig. 7, 8).
Regarding claim 16, Grisoni discloses that a height of taller walls in the forefoot portion is greater than a depth of the first recess (Fig. 8).
Regarding claim 17, Grisoni discloses that the walls and base are made of SEBS gel (paragraph 0047).
Regarding claim 18, Grisoni discloses that walls of uniform height are provided in an arch portion of the insole (as seen in Fig. 5 the arch portion is a uniform height and has walls at least on the outer medial and lateral surfaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni, as applied to claims 1, 15, and 18, further in view of Howlett et al. (US 2003/0024134), herein Howlett.
Regarding claim 14, Grisoni does not specifically disclose an arch support. Howlett teaches a removable insole for footwear (insole 110), the removable insole comprising: a base (layer 18); a plurality of walls (walls 42, protuberances 32) extending from and curving along at least a portion of the base, the walls being configured to deform to provide cushioning. The insole includes an arch support (raised medial arch portion 16a) (paragraphs 0032, 0038, 0043, 0053; Fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an arch support, as taught by Howlett, to the insole of Grisoni in order to provide improved support and comfort to the arch of the wearer.
Regarding claims 19 and 20, Grisoni does not disclose a polyurethane foam and a polyurethane gel within the same insole. Howlett teaches that the insole may be partially formed of a polyurethane foam (paragraph 0033, 0034) and partially formed of a polyurethane gel (paragraph 0046), including forming the base from a different material than the walls, and forming the forefoot walls from a different material than the heel walls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the walls in the forefoot portion of polyurethane foam and the walls in the arch portion and the heel portion of polyurethane gel, or to form the base of polyurethane foam and the walls in the forefoot portion and heel portion of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732